Citation Nr: 0211158	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychoneurotic disorder.

2.  Entitlement to service connection for a cardiac disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.

By means of a decision dated May 24, 2002, the undersigned 
acting Member of the Board of Veterans' Appeals (Board) 
reopened the previously denied claim of entitlement to 
service connection for a psychoneurotic disorder and denied 
the claims of entitlement to service connection for a cardiac 
disorder and chronic obstructive pulmonary disease.  The 
Board also indicated that the issue of service connection for 
a psychoneurotic disorder was the subject of additional 
development undertaken separately by the Board.  Thereafter, 
the Board was notified that the veteran had passed away on 
May 6, 2002.  The Board subsequently received a Certificate 
of Death, which confirmed the veteran's date of death.

The veteran's death prior to the Board's May 24, 2002 
decision deprived the Board of jurisdiction over the matter 
on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 
C.F.R. § 20.1302 (2002).  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Because the Board was without jurisdiction to 
render the May 24, 

2002 decision when the decision was entered, that decision is 
hereby vacated.  The case will be transferred to another 
Member of the Board, for dismissal of the appeal.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

